Voorhies, J.
The object of this suit is to have the sale of a slave rescinded, on account of the redhibitory vice or defect of insanity.
The defendant, who is the vendor, denied the existence of the malady at the date of the sale, and averred that, if it did exist as alleged, it was apparent upon simple inspection. He concluded by citing his vendor in warranty.
The allegations that the slave was not diseased, and that, if diseased, the defect was apparent, are manifestly inconsistent. Apart from this, however, the evidence on the record, and the defendant’s answer on facts and articles, show conclusively the facts of the existence of the redhibitory defect, and the vendor’s knowledge. It appears, also, that the slave’s infirmity was not apparent at the date of the transfer; indeed, it is strenuously contended, on behalf of the defence, that its very existence cannot be traced to that epoch.
The warrantor’s are entitled also to a judgment against their vendee, because it is not shown that, at the date of their transfer, the slave was afflicted with insanity.
Judgment affirmed.